DETAILED ACTION
	This office action is in response to the filed application 16/892,019 on June 3, 2020. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recited 
***
when a cache miss occurs at cache block X in the metadata cache, identify a victim block within the metadata cache;
copy metadata in the victim block to the metadata memory region;
…
insert metadata from the memory address of the metadata in the cache block X into the victim block; and
***

Correction is advised. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Armangau et al. (US 11/068,299) metadata with persistent cache
Visvanathan et al. (US 10,936,412) data cache with fault tolerance and merkle tree
Chhabra et al. (US 10,528,485) metadata cache with merkle tree and encryption
Shahneous Bari et al. (US 2018/0210531) track cache misses
Swart et al. (US 2012/0054447) cache block and victim segments
Zedlewski et al. (7,581,064) tracking cache metadata
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114       
Silicon Valley Regional Office
Loan.truong@uspto.gov